UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1135


OLAITAN MICHAEL OLANIYI,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 25, 2022                                       Decided: February 8, 2022


Before GREGORY, Chief Judge, QUATTLEBAUM, Circuit Judge, and TRAXLER,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Olaitan Michael Olaniyi, Petitioner Pro Se. Jessica R. Lesnau, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Olaitan Michael Olaniyi, a native and citizen of Nigeria, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying his request for deferral of removal under the

Convention Against Torture (CAT). We have thoroughly reviewed the record, including

the transcript of Olaniyi’s merits hearing and all supporting evidence. We conclude that

the record evidence does not compel a ruling contrary to any of the agency’s factual

findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the Board’s

decision, see Dankam v. Gonzales, 495 F.3d 113, 124 (4th Cir. 2007).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Olaniyi (B.I.A. Dec. 16, 2020). We deny Olaniyi’s motion for stay pending

appeal and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2